DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Species V, which includes Figure 3 and 15, in the reply filed on 12/16/2021 is acknowledged and is made final.

Claim 10 has been withdrawn from consideration, as per the response filed 12/16/2021.

Currently Claims 1-9, and 11-30 are pending and prosecuted.

Claim Objections

Claim 15 is objected to because of the following informalities:  

Claim 15 recites “S1.”, “S2.”, and “S3.” Where the examiner suggest reciting “S1:”, “S2:”, and “S3:” instead.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1, 4, 5, 7-9, 11, 12, 15, 16, 25, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al., US Patent Publication 2017/0365214, henceforth known as Tsai.

Regarding Claim 1, Tsai discloses a pixel driving circuit (Abstract; Figure 11; Organic light emitting diode display comprises of an array of pixels), comprising: 
a drive transistor, a data write module, a light emission control module, a threshold compensation module and a bias adjustment module (Figure 11; [0058-0063]; transistor T1 (driver transistor), transistor T2 (data write module), transistors T5 and T6 (a light emission control module), transistor T3 (threshold compensation module), and transistor t4 (bias adjustment module)), wherein 
(Figure 11; [0058-0063]; gate of T1 is connected to node N1, a first electrode is connected to node N-3, and a second electrode is connected to node N2); 
the data write module is configured to provide a data signal to the drive transistor (Figure 11; [0058-0063]; transistor T2 is configured to provide DATA to transistor T1); 
the light emission control module is connected in series with the drive transistor and a light-emitting element respectively and is configured to control whether a drive current flows through the light-emitting element (Figure 11; [0058-0063]; transistors T5 and T6 are connected in series with transistor T1, and is configured to control when a current flows through the OLED 44); 
the threshold compensation module is connected in series between the control terminal of the drive transistor and the second terminal of the drive transistor and configured to detect and self-compensate for a threshold voltage deviation of the drive transistor (Figure 11; [0058-0063]; transistor T3 is connected in series between a gate of T1 and the drain of T1, and configured to “detect and self-compensate for a threshold voltage deviation of the drive transistor”); and 
a first terminal of the bias adjustment module is connected to a bias signal terminal, a second terminal of the bias adjustment module is connected to the second terminal of the drive transistor, a control terminal of the bias adjustment module is connected to a first control signal terminal, and the bias adjustment module is (Figure 11; [0058-0063]; transistor T4 has a first electrode connected to Vini (bias signal terminal), a second electrode connected to the drain of T1, a gate connected to control signal GI (first control signal terminal). Transistor t4 is configured to supply Vini to prevent undesirable leakage from N1 across T4, based on control signal GI and Vini, which provides “adjust…a bias state of the drive transistor”). 

Regarding Claim 4, Tsai discloses wherein the data write module comprises a second transistor (Figure 11; [0058-0063]; Transistor T2); and 
wherein a control terminal of the second transistor is electrically connected to a second control signal terminal (Figure 11; [0058-0063]; T2 has a gate connected to control signal GW); 
a first terminal of the second transistor is electrically connected to a data signal terminal (Figure 11; [0058-0063]; T2 has a first electrode connected to DATA); 
a second terminal of the second transistor and the first terminal of the drive transistor are electrically connected to the third node (Figure 11; [0058-0063]; T2 has a second electrode connected to node N3). 

Regarding Claim 5, Tsai discloses wherein the bias adjustment module comprises a third transistor (Figure 11; [0058-0063]; Transistor T4); 
(Figure 11; [0058-0063]; T4 has a gate connected to control signal GI); 
a first terminal of the third transistor is electrically connected to the bias signal terminal (Figure 11; [0058-0063]; T4 has a first electrode connected to Vini); 
a second terminal of the third transistor is electrically connected to the second node (Figure 11; [0058-0063]; T4 has a second electrode connected to node N-2). 


Regarding Claim 7, Tsai discloses wherein the light emission control module comprises a fourth transistor and a fifth transistor (Figure 11; [0058-0063]; transistors T5 and T6); and 
wherein a first terminal of the fourth transistor is electrically connected to a first level signal input terminal, and a second terminal of the fourth transistor and the first terminal of the drive transistor are electrically connected to the third node; (Figure 11; [0058-0063]; the first electrode of T5 is connected to ELVDD (a first level signal input terminal), a second electrode of T5 and a source of T1 are connected to Node N3, );
a first terminal of the fifth transistor is electrically connected to the second node, and a second terminal of the fifth transistor is electrically connected to the light-emitting element (Figure 11; [0058-0063]; a first electrode of T6 is connected to Node N2, a second electrode is connected to OLED 44)

or wherein the control terminal of the fourth transistor and the control terminal of the fifth transistor are connected to a same light emission control signal input terminal (Figure 11; [0058-0063]; the gate of T5 and T6 are connected to same control signal EM). 

Regarding Claim 9, Tsai discloses further comprising a light-emitting element reset module electrically connected to the light-emitting element and configured to reset the light-emitting element (Figure 11; [0058-0063]; transistor T7 is configured to “reset” the light emitting element). 

Regarding Claim 11, Tsai discloses wherein the threshold compensation module and the bias adjustment module also serve as drive transistor reset modules for resetting the control terminal of the drive transistor (Figure 11; [0058-0063]; Transistors T3 and T4 also serve as “drive transistor reset modules for resetting” the gate of T1); and 
wherein a control terminal of the threshold compensation module is electrically connected to a fourth control signal terminal (Figure 11; [0058-0063]; the gate of T3 is connected to control signal GD); 
wherein the drive transistor reset modules transmit and reset signals to the control terminal of the drive transistor, under control of the first control signal inputted through the first control signal terminal and a fourth control signal inputted through the (Figure 11; [0058-0063]; Transistors T3 and T4 provide Vini to the gate of T1 under control of control signals GD and GI). 

Regarding Claim 12, Tsai discloses display panel, comprising a pixel driving circuit, wherein the pixel driving circuit comprises (Abstract; Organic light-emitting diode display containing an array of pixels, each pixel comprising): 
a drive transistor, a data write module, a light emission control module, a threshold compensation module and a bias adjustment module (Figure 11; [0058-0063]; transistor T1 (driver transistor), transistor T2 (data write module), transistors T5 and T6 (a light emission control module), transistor T3 (threshold compensation module), and transistor t4 (bias adjustment module)),  
wherein a control terminal of the drive transistor is connected to a first node, a first terminal of the drive transistor is connected to a third node, and a second terminal of the drive transistor is connected to a second node (Figure 11; [0058-0063]; gate of T1 is connected to node N1, a first electrode is connected to node N-3, and a second electrode is connected to node N2);  
wherein the data write module is configured to provide a data signal to the drive transistor (Figure 11; [0058-0063]; transistor T2 is configured to provide DATA to transistor T1);  
wherein the light emission control module is connected in series with the drive transistor and a light-emitting element respectively and is configured to control whether a drive current flows through the light-emitting element (Figure 11; [0058-0063]; transistors T5 and T6 are connected in series with transistor T1, and is configured to control when a current flows through the OLED 44);
wherein the threshold compensation module is connected in series between the control terminal of the drive transistor and the second terminal of the drive transistor and configured to detect and self-compensate for a threshold voltage deviation of the drive transistor (Figure 11; [0058-0063]; transistor T3 is connected in series between a gate of T1 and the drain of T3, and configured to “detect and self-compensate for a threshold voltage deviation of the drive transistor”);  and 
wherein a first terminal of the bias adjustment module is connected to a bias signal terminal, a second terminal of the bias adjustment module is connected to the second terminal of the drive transistor, a control terminal of the bias adjustment module is connected to a first control signal terminal, and the bias adjustment module is configured to adjust a bias state of the drive transistor, under control of a first control signal inputted through the first control signal terminal and a bias signal inputted through the bias signal terminal (Figure 11; [0058-0063]; transistor T4 has a first electrode connected to Vini (bias signal terminal), a second electrode connected to the drain of T1, a gate connected to control signal GI (first control signal terminal). Transistor t4 is configured to supply Vini to prevent undesirable leakage from N1 across T4, based on control signal GI and Vini, which provides “adjust…a bias state of the drive transistor”).  



(Figures 13; [0063-0064]; a driving method for the pixel circuit as shown in Figure 11. The driving method includes a reset period, a threshold voltage and data input period, and an emission period); 
the driving method comprising: 
S1. in the first bias adjustment stage, transmitting the bias signal to an output terminal of the drive transistor to reversely bias the drive transistor, by the bias adjustment module and under a control of the first control signal inputted through the first control signal terminal and the bias signal inputted through the bias signal terminal (Figures 13; [0063-0064]; during a reset period between T2 and T3, a Vini is supplied to the driving transistor in response to the control signal GI and control signal GD); 
S2. in the data write stage, providing the data signal to the drive transistor by the data write module, and detecting and self-compensating for the threshold voltage deviation of the drive transistor by the threshold compensation module (Figures 13; [0063-0064]; the examiner considers last reset period and the threshold voltage and data input period in between T3 and T4  to be the “data write stage”. During the “Data write stage” data is supplied to the data driving transistor T1 and the transistor T3 is turned on in response to control signal GD); and 
(Figures 13; [0063-0064]; during the emission period transistors T5 and T6 are turned on). 

Regarding Claim 16, Tsai discloses wherein a voltage range of the bias signal is 4 V to 10 V in the first bias adjustment stage; and/or wherein a voltage range of the bias signal is -1 V to -5 V in the data write stage ([0060]; Vini may be approximately -3.4V during the last reset period of the “data write stage”). 



Regarding Claim 25, Tsai discloses wherein the light emission stage comprises a plurality of light emission sub-stages and a plurality of light emission cutoff stages (Figures 13; [0063-0064]; the examiner considers the “light emission stage” to comprise of both “a plurality of light emission sub-stages and a plurality of light emission cutoff stages”); wherein in each of the plurality of light emission sub-stages, the step S3 is performed; and wherein in each of the plurality of light emission cutoff stages, step S7 is performed, wherein wherein in S7, the bias adjustment module is off under the control of the first control signal inputted through the first control signal terminal (Figures 13; [0063-0064]; during the light emission period, T5 and T6 are turned on in response to control signal EM, and T3 is turned off in response to GD ). 

(Figures 11 and 13; [0063-0064]; transistor T7 is configured to “reset” the light emitting element); the driving method further comprising: 
wherein in at least part of a time period of the data write stage and the first bias adjustment stage, resetting the light-emitting element by the light-emitting element reset module (Figures 11 and 13; [0063-0064]; as seen in Figure 13, GI is set low turning on transistors T4 and T7 to supply Vini). 


Claims 1, 2, 4, 5, 7-9, 11, 12, 15, 20, 25, and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al., US Patent Publication 2020/0226978/, henceforth known as Lin.

Regarding Claim 1, Lin discloses a pixel driving circuit (Abstract; Figure 10; [0087]; a display comprising of OLED pixels), comprising: 
a drive transistor, a data write module, a light emission control module, a threshold compensation module and a bias adjustment module (Figure 10; [0055-0065]; [0087-0088]; transistor Tdrive (driver transistor), transistor Tdata (data write module), transistors Tem1 and Tem2 (a light emission control module), transistor Toxide (threshold compensation module), and transistor Tini (bias adjustment module)), wherein 
(Figure 10; [0055-0065]; [0087-0088]; gate of Tdrive is connected to node Node2 (first node), a first electrode is connected to node Node1 (second node), and a second electrode is connected to node Node3 (third node)); 
the data write module is configured to provide a data signal to the drive transistor (Figure 10; [0055-0065]; [0087-0088]; transistor Tdata is configured to provide image data from data single terminal 310 to transistor Tdrive); 
the light emission control module is connected in series with the drive transistor and a light-emitting element respectively and is configured to control whether a drive current flows through the light-emitting element (Figure 10; [0055-0065]; [0087-0088]; transistors Tem1 and Tem2 are connected in series with Tdrive and OLED 304 and are configured to control the current flowing through the OLED); 
the threshold compensation module is connected in series between the control terminal of the drive transistor and the second terminal of the drive transistor and configured to detect and self-compensate for a threshold voltage deviation of the drive transistor (Figure 10; [0055-0069]; [0087-0088]; transistor Toxide is connected in series between a gate of Tdrive and the second terminal of Tdrive, and configured to “detect and self-compensate for a threshold voltage deviation of the drive transistor”); and 
a first terminal of the bias adjustment module is connected to a bias signal terminal, a second terminal of the bias adjustment module is connected to the second (Figure 10 and 11; [0008]; [0055-0069]; [0087-0088]; transistor Tini has a first electrode connected to Vdini(n) (bias signal terminal), a second electrode connected to the second electrode of Tdrive, a gate connected to third scan control signal SC3(N) via third scan line 314-3 (first control signal terminal). Transistor t4 is configured to supply Vdini(n) to reset the pixel during an initialization phase). 

Regarding Claim 2, Lin discloses wherein the threshold compensation module comprises a first transistor (Figure 10; [0055-0069]; [0087-0088]; transistor Toxide); 
wherein the control terminal of the drive transistor and a first terminal of the first transistor are electrically connected to the first node (Figure 10; [0055-0069]; [0087-0088]; gate of Tdrive and a first electrode of Toxide are directly connected to Node2); 
the second terminal of the drive transistor and a second terminal of the first transistor are electrically connected to the second node; (Figure 10; [0055-0069]; [0087-0088]; the second electrode of Tdrive and a second electrode of Toxide are directly connected to Node3),
an active layer of the first transistor comprises an oxide semiconductor ([0055]; Toxide is formed using semiconductive oxide).


Regarding Claim 4, Lin discloses wherein the data write module comprises a second transistor (Figure 10; [0055-0069]; [0087-0088]; Transistor Tdata); and 
wherein a control terminal of the second transistor is electrically connected to a second control signal terminal (Figure 10; [0055-0069]; [0087-0088]; Tdata has a gate connected to scan control signal SC2(n) via second scan line 314-2); 
a first terminal of the second transistor is electrically connected to a data signal terminal (Figure 10; [0055-0069]; [0087-0088]; Tdata has a first electrode connected to data line 310); 
a second terminal of the second transistor and the first terminal of the drive transistor are electrically connected to the third node (Figure 10; [0055-0069]; [0087-0088]; second electrode of Tdata and first electrode of Tdrive are directly connected to Node1). 

Regarding Claim 5, Lin discloses wherein the bias adjustment module comprises a third transistor (Figure 10; [0055-0069]; [0087-0088]; Transistor Tini); 
a control terminal of the third transistor is electrically connected to the first control signal terminal (Figure 10; [0055-0069]; [0087-0088]; Tini has a gate connected to third scan control signal SC3(n) via third scan line 314-3); 
a first terminal of the third transistor is electrically connected to the bias signal terminal (Figure 10; [0055-0069]; [0087-0088]; Tinin has a first electrode connected to received Vdini(n)); 
(Figure 10; [0055-0069]; [0087-0088]; Tini has a second electrode connected to Node3). 


Regarding Claim 7, Lin discloses wherein the light emission control module comprises a fourth transistor and a fifth transistor (Figure 10; [0055-0069]; [0087-0088]; transistors Tem1 and Tem2); and 
wherein a first terminal of the fourth transistor is electrically connected to a first level signal input terminal, and a second terminal of the fourth transistor and the first terminal of the drive transistor are electrically connected to the third node; (Figure 10; [0055-0069]; [0087-0088]; the first electrode of Tem1 is connected to VDDEL (a first level signal input terminal), a second electrode of Tem1 and the first electrode of Tdrive are connected to Node1);
a first terminal of the fifth transistor is electrically connected to the second node, and a second terminal of the fifth transistor is electrically connected to the light-emitting element (Figure 10; [0055-0069]; [0087-0088]; a first electrode of Tem2 is connected to Node3 and a second electrode of Tem2 is connected to OLED 304)

Regarding Claim 8, Lin discloses wherein a control terminal of the fourth transistor is electrically connected to a first light emission control signal input terminal; and wherein a control terminal of the fifth transistor is electrically connected to a second light emission control signal input terminal; or wherein the control terminal of the fourth (Figure 10; [0055-0069]; [0087-0088]; the gates of Tem1 and Tem2 are both connected to emission control signal Em(n) via emission line 312). 

Regarding Claim 9, Lin discloses further comprising a light-emitting element reset module electrically connected to the light-emitting element and configured to reset the light-emitting element (Figure 10 and 11; [0008]; [0055-0069]; [0087-0088]; transistor Tar is connected to OLED 304 and is configured to reset the pixel including the OLED). 

Regarding Claim 11, Lin discloses wherein the threshold compensation module and the bias adjustment module also serve as drive transistor reset modules for resetting the control terminal of the drive transistor (Figure 10 and 11; [0008]; [0055-0069]; [0087-0088]; transistor Toxide and Tini are used for resetting the pixel including the Tdrive); and 
wherein a control terminal of the threshold compensation module is electrically connected to a fourth control signal terminal (Figure 10 and 11; [0055-0069]; [0087-0088]; the gate of Toxide is connected to the first scan control single SC1(n)); 
wherein the drive transistor reset modules transmit and reset signals to the control terminal of the drive transistor, under control of the first control signal inputted through the first control signal terminal and a fourth control signal inputted through the fourth control signal terminal (Figure 10 and 11; [0008]; [0055-0069]; [0087-0088]; transistors Toxidie and Tini transmit Vdini(n) to reset the pixel during the initialization process under control of SC3(n) and SC1(n)). 

Regarding Claim 12, Lin discloses a display panel, comprising a pixel driving circuit, wherein the pixel driving circuit comprises (Abstract; Figure 10; [0087]; a display comprising of OLED pixels): 
a drive transistor, a data write module, a light emission control module, a threshold compensation module and a bias adjustment module (Figure 10; [0055-0065]; [0087-0088]; transistor Tdrive (driver transistor), transistor Tdata (data write module), transistors Tem1 and Tem2 (a light emission control module), transistor Toxide (threshold compensation module), and transistor Tini (bias adjustment module)),  
wherein a control terminal of the drive transistor is connected to a first node, a first terminal of the drive transistor is connected to a third node, and a second terminal of the drive transistor is connected to a second node (Figure 10; [0055-0065]; [0087-0088]; gate of Tdrive is connected to node Node2 (first node), a first electrode is connected to node Node1 (second node), and a second electrode is connected to node Node3 (third node));  
wherein the data write module is configured to provide a data signal to the drive transistor (Figure 10; [0055-0065]; [0087-0088]; transistor Tdata is configured to provide image data from data single terminal 310 to transistor Tdrive);  
wherein the light emission control module is connected in series with the drive transistor and a light-emitting element respectively and is configured to control whether (Figure 10; [0055-0065]; [0087-0088]; transistors Tem1 and Tem2 are connected in series with Tdrive and OLED 304 and are configured to control the current flowing through the OLED);
wherein the threshold compensation module is connected in series between the control terminal of the drive transistor and the second terminal of the drive transistor and configured to detect and self-compensate for a threshold voltage deviation of the drive transistor (Figure 10; [0055-0069]; [0087-0088]; transistor Toxide is connected in series between a gate of Tdrive and the second terminal of Tdrive, and configured to “detect and self-compensate for a threshold voltage deviation of the drive transistor”);  and 
wherein a first terminal of the bias adjustment module is connected to a bias signal terminal, a second terminal of the bias adjustment module is connected to the second terminal of the drive transistor, a control terminal of the bias adjustment module is connected to a first control signal terminal, and the bias adjustment module is configured to adjust a bias state of the drive transistor, under control of a first control signal inputted through the first control signal terminal and a bias signal inputted through the bias signal terminal (Figure 10 and 11; [0008]; [0055-0069]; [0087-0088]; transistor Tini has a first electrode connected to Vdini(n) (bias signal terminal), a second electrode connected to the second electrode of Tdrive, a gate connected to third scan control signal SC3(N) via third scan line 314-3 (first control signal terminal). Transistor t4 is configured to supply Vdini(n) to reset the pixel during an initialization phase).  

(Figure 10, 11, and 12; [0055-0069]; [0087-0099]; a driving method for the pixel circuit as shown in Figure 11. The driving method includes an initialization (first bias adjustment stage), Vth sampling & data programming Vdata1 (a data write stage), and emission (light emission stage)); 
the driving method comprising: 
S1. in the first bias adjustment stage, transmitting the bias signal to an output terminal of the drive transistor to reversely bias the drive transistor, by the bias adjustment module and under a control of the first control signal inputted through the first control signal terminal and the bias signal inputted through the bias signal terminal (Figure 10, 11, and 12; [0055-0069]; [0087-0099]; during initialization, SC1(n) is high and SC3(n) is low causing Toxide and Tini to turn on and reset the drive transistor by supplying Vdini(n)); 
S2. in the data write stage, providing the data signal to the drive transistor by the data write module, and detecting and self-compensating for the threshold voltage deviation of the drive transistor by the threshold compensation module (Figure 10 and 11; [0055-0069]; [0087-0095]; during Vth sampling & data programming Vdata1, SC1(n) is high and SC3(n) is low causing Toxide and Tini to turn on and reset the drive transistor by supplying voltage VL via Vdini(n));); and 
S3. in the light emission stage, controlling the drive current to flow through the light-emitting element by the light emission control module (Figure 10 and 11; [0055-0069]; [0087-0095]; during emission, EM(n) is low causing Tem1 and Tem2 to turn on and cause the OLED to emit light). 

Regarding Claim 20, Lin wherein the data write stage comprises a drive transistor control terminal reset sub-stage and a data write sub-stage (Figure 10, 11, and 12; [0055-0069]; [0087-0099]; the examiner considers the Vth sampling & data programming Vdata1 (a data write stage) to include a “drive transistor control terminal reset sub-stage” and a “data write sub-stage”); 
wherein in the drive transistor control terminal reset sub-stage, the threshold compensation module and the bias adjustment module also serve as drive transistor reset modules to reset the control terminal of the drive transistor (Figure 10, 11, and 12; [0055-0069]; [0087-0099]; during the Vth sampling & data programming Vdata1 Toxide and Tini are turned on to supply VL via Vdini to the gate of Tdrive); and 
wherein in the data write sub-stage, the data write module provides the data signal to the drive transistor, and the threshold compensation module detects and self-compensates for the threshold voltage deviation of the drive transistor (Figure 10, 11, and 12; [0055-0069]; [0087-0099]; during the Vth sampling & data programming SC2(n) is low causing Tdata to turn on and supply the image data while Toxide is also on). 

Regarding Claim 25, Lin discloses wherein the light emission stage comprises a plurality of light emission sub-stages and a plurality of light emission cutoff stages (Figure 10, 11, and 12; [0055-0069]; [0087-0099]; the examiner considers the “emission” to comprise of both “a plurality of light emission sub-stages and a plurality of light emission cutoff stages”); wherein in each of the plurality of light emission sub-stages, the step S3 is performed; and wherein in each of the plurality of light emission cutoff stages, step S7 is performed, wherein wherein in S7, the bias adjustment module is off under the control of the first control signal inputted through the first control signal terminal (Figure 10, 11, and 12; [0055-0069]; [0087-0099]; during the emission, Tem1 and Tem2 are turned on in response to EM(n), and T3 is turned off in response to SC1(n) ). 

Regarding Claim 28, Lin discloses wherein an effective pulse of the first control signal in the first bias adjustment stage is continuous with the effective pulse of the first control signal in the data write stage (Figure 10, 11, and 12; [0055-0069]; [0087-0099]; SC1(n) is High from time period t1 through time period t4 covering both Initialization and Vth sampling & data programming)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Abe et al., US Patent Publication 2017/0033237, henceforth known as Abe.

Regarding Claim 2, Tsai discloses wherein the threshold compensation module comprises a first transistor (Figure 11; [0058-0063]; transistor T3); 
wherein the control terminal of the drive transistor and a first terminal of the first transistor are electrically connected to the first node (Figure 11; [0058-0063]; gate of T1 and a first electrode of T3 are directly connected to node N1); 
the second terminal of the drive transistor and a second terminal of the first transistor are electrically connected to the second node; (Figure 11; [0058-0063]; the drain of T1 and the second electrode of T3 are directly connected to node N2).
However, Tsai doesn’t explicitly disclose an active layer of the first transistor comprises an oxide semiconductor.
Abe et al., US Patent Publication 2017/0033237, discloses that OLED panels uses TFTs that can use amorphous silicon (a-Si), A-IGZO which can exhibit mobility equal to or higher than a mobility of A-SI in an amorphous state, or low-temperature polysilicon (LTPS) for an active layer, as they have large mobility ([0006-0008]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosure of Tsai to further include the teachings of Abe in order to provide an active layer of the first transistor comprises an oxide semiconductor. The motivation to combine these analogous arts is because Abe teaches that A-IGZO which can exhibit mobility equal to or higher than a mobility of A-SI in an amorphous state and that LTPS-TFTs have large mobility (Abe: [0007-0008];).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Zhou et al., US Patent Publication 2018/0166025, henceforth known as Zhou.

Regarding Claim 6, Tsai doesn’t explicitly disclose wherein a channel width-to-length ratio of the third transistor is greater than a channel width-to-length ratio of the drive transistor. 
	However, Zhou et al., US Patent Publication 2018/0166025 discloses an pixel circuit in which the width-length ratio of the channel of the driving transistor is smaller than the width-length ratio of the channel of any switching transistor ([0084];).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosure of Tsai to further include the teachings of Zhou in order to provide wherein a channel width-to-length ratio of the third transistor is greater than a channel width-to-length ratio of the drive transistor. The motivation to combine these analogous arts is because Zhou teaches the width-length ratio of the channel of the driving transistor is smaller than the width-length ratio of the channel of any switching transistor (Zhou: [0084];).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Kim et al., US Patent Publication 2006/0262130, henceforth known as Kim.

(Abstract; [0030]; an array of pixels, where the display includes red, green, and blue pixels); 
each of the plurality of sub-pixels comprises a light-emitting element and the pixel driving circuit (Figure 11; [0030]; [0058-0063];  each pixel comprises of the circuit arrangement as shown in Figure 11).
However, Tsai doesn’t explicitly disclose wherein pixel driving circuits of sub-pixels of at least two different colors among the plurality of sub-pixels are connected to different bias signal terminals; 
pixel driving circuits of sub-pixels of a same color among the plurality of sub-pixels are connected to a same bias signal terminal; and 
wherein a bias signal transmitted through a bias signal terminal connected to a pixel driving circuit of a blue sub-pixel is a smallest among the plurality of sub-pixels of different colors when the drive transistor is controlled to be reversely biased. 
Kim et al., US Patent Publication 2006/0262130, discloses wherein pixel driving circuits of sub-pixels of at least two different colors among the plurality of sub-pixels are connected to different bias signal terminals (Abstract; Figure 7; [0015-0016]; [0069]; the red, green, and blue pixels each receive their own initialization power supply that are different from each other); 
pixel driving circuits of sub-pixels of a same color among the plurality of sub-pixels are connected to a same bias signal terminal (Abstract; Figure 7; [0015-0016]; [0069]; the red, green, and blue pixels each receive their own initialization power supply that are different from each other; and 
(Abstract; Figure 7; [0015-0016]; [0069]; the red pixels receive the first initialization power supply Vinit1, green pixels receive the second initialization power supply Vinit2, and the blue receives the third initialization power supply Vinit3. Vinit1 is lower than Vinit2, and Vinit1 is higher than Vinit3. Therefore the third initialization voltage Vinit3, which is supplied to blue subpixels, is the lowest of the initialization voltages supplied). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosure of Tsai to further include the teachings of Kim in order to provide wherein pixel driving circuits of sub-pixels of at least two different colors among the plurality of sub-pixels are connected to different bias signal terminals; pixel driving circuits of sub-pixels of a same color among the plurality of sub-pixels are connected to a same bias signal terminal; and wherein a bias signal transmitted through a bias signal terminal connected to a pixel driving circuit of a blue sub-pixel is a smallest among the plurality of sub-pixels of different colors when the drive transistor is controlled to be reversely biased.  The motivation to combine these analogues arts is to provide different initialization power supply voltages to the different color subpixels in order to solve the problem of different light emission efficiencies, leading to a white balance that is not satisfied and causing an image od desired colors to not be displayed (Kim: [0064];)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Zhou et al., US Patent Publication 2018/0166025, henceforth known as Zhou.

Regarding Claim 6, Lin doesn’t explicitly disclose wherein a channel width-to-length ratio of the third transistor is greater than a channel width-to-length ratio of the drive transistor. 
	However, Zhou et al., US Patent Publication 2018/0166025 discloses an pixel circuit in which the width-length ratio of the channel of the driving transistor is smaller than the width-length ratio of the channel of any switching transistor ([0084];).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosure of Lin to further include the teachings of Zhou in order to provide wherein a channel width-to-length ratio of the third transistor is greater than a channel width-to-length ratio of the drive transistor. The motivation to combine these analogous arts is because Zhou teaches the width-length ratio of the channel of the driving transistor is smaller than the width-length ratio of the channel of any switching transistor (Zhou: [0084];).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Kim et al., US Patent Publication 2006/0262130, henceforth known as Kim.


([0045]; the display panel may comprise of pixels comprising of red, green, and blue pixels; 
each of the plurality of sub-pixels comprises a light-emitting element and the pixel driving circuit (Figure 10; [0055-0069]; [0087-0088]; the display comprising of red, green, and blue pixels comprise of the pixel circuit as seen in Figure 10).
However, Lin doesn’t explicitly disclose wherein pixel driving circuits of sub-pixels of at least two different colors among the plurality of sub-pixels are connected to different bias signal terminals; 
pixel driving circuits of sub-pixels of a same color among the plurality of sub-pixels are connected to a same bias signal terminal; and 
wherein a bias signal transmitted through a bias signal terminal connected to a pixel driving circuit of a blue sub-pixel is a smallest among the plurality of sub-pixels of different colors when the drive transistor is controlled to be reversely biased. 
Kim et al., US Patent Publication 2006/0262130, discloses wherein pixel driving circuits of sub-pixels of at least two different colors among the plurality of sub-pixels are connected to different bias signal terminals (Abstract; Figure 7; [0015-0016]; [0069]; the red, green, and blue pixels each receive their own initialization power supply that are different from each other); 
pixel driving circuits of sub-pixels of a same color among the plurality of sub-pixels are connected to a same bias signal terminal (Abstract; Figure 7; [0015-0016]; [0069]; the red, green, and blue pixels each receive their own initialization power supply that are different from each other; and 
(Abstract; Figure 7; [0015-0016]; [0069]; the red pixels receive the first initialization power supply Vinit1, green pixels receive the second initialization power supply Vinit2, and the blue receives the third initialization power supply Vinit3. Vinit1 is lower than Vinit2, and Vinit1 is higher than Vinit3. Therefore the third initialization voltage Vinit3, which is supplied to blue subpixels, is the lowest of the initialization voltages supplied). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosure of Lin to further include the teachings of Kim in order to provide wherein pixel driving circuits of sub-pixels of at least two different colors among the plurality of sub-pixels are connected to different bias signal terminals; pixel driving circuits of sub-pixels of a same color among the plurality of sub-pixels are connected to a same bias signal terminal; and wherein a bias signal transmitted through a bias signal terminal connected to a pixel driving circuit of a blue sub-pixel is a smallest among the plurality of sub-pixels of different colors when the drive transistor is controlled to be reversely biased.  The motivation to combine these analogues arts is to provide different initialization power supply voltages to the different color subpixels in order to solve the problem of different light emission efficiencies, leading to a white balance that is not satisfied and causing an image od desired colors to not be displayed (Kim: [0064];)

Allowable Subject Matter
Claims 3, 14, 17-19, 21-24, 26, 27, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383. The examiner can normally be reached Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699